Campbell, C. J.,
delivered the opinion of the court.
The failure of the assessor to deliver-the assessment-roll of lauds to the clerk of the Board of Supervisors on or before the 1st of June, 1875, as required by the act approved March 6, 1875 (Acts 1875, p. 50), was cured by the act approved July 31, 1875 (Acts Special Sess., p. 10), but the meeting of the Board of Supervisors on the 12th of July, 1875, at which it received and approved said roll, was unauthorized and illegal, and its action thereon was void, and it was not validated by the act of July 31, 1875, above cited, because it is clear that the legislative intent was to cure only the non-delivery of assessment-rolls within the time prescribed by law, and no reference was made to action of Boards of Supervisors. The law required the return of the rolls to the clerk of the Board of Supervisors by the 1st of June, and that they remain on file in his office for inspection and objection until the first Monday of July, when the Board of Supervisors was required to meet “ to hear objections, to equalize the assessment and to examine and receive the same.” Acts 1875, p. 50. The Code of 1871, sect. 1684, which was amended by the act of 1875, just cited, required the roll to remain on file in the clerk’s office until the time prescribed for the meeting of the board to examine and receive it, so th^t- any person dissatisfied with any assessment might file objections thereto in writing, to be considered by the board at the prescribed meeting, and sect. 1685 made said rolls, after being examined and corrected as aforesaid, final and conclusive as to the assessments contained therein. The only effect' -on the Code of the amendatory act cited, was to change the dates for the return of the assessment-roll to the clerk’s office and for the meeting *546of the Board of Supervisors to act on objections filed to assessments, and to equalize and receive the assessment. It was still the law that the roll should remain on file in the ■clerk’s office for objections in writing to any assessment it contained, from the time it was to be delivered to the clerk until the meeting of the Board of Supervisors required to be held on the first Monday of July. It was the contemplation of the law that the property-owner should have the time from the delivery of the roll to the clerk, as required, to the meeting of the Board of Supervisors at the required time, in which to file objections to any assessment. It was found that in some instances assessors had failed to return the rolls as required, and by the act approved July 31, 1875, and cited above, it was declai’ed that all assessments, which had been made and returned and received and approved by the Boards of Supervisors should “be as valid and binding as if made within the time prescribed by law,” and it was provided that where the assessment was improperly made, or the rolls had not been received and approved, they were to be filed with the clerk, on or before the fourth Monday of August, at which time the Boards of Supervisors were to meet and act on the rolls. It is manifest that the Legislature assumed that in some instances assessment-rolls had been returned, and were received and approved by said boards on the first Monday of July, that being the time prescribed therefor, and it declared them valid, because of such approval by the boards and then made provision for the instances in which the assessment-rolls had not been returned and acted on by the Boards of Supervisors, but the curative effort of the enactment was directed only to the time when the rolls had been returned, and not to the meeting of the Boards of Supervisors, which, we may fairly assume, was supposed by the Legislature to have been Feld on the first Monday of July, the time prescribed therefor by the law, and no effort was made in the curative act to cure unauthorized and consequently illegal meetings held by the Boards of Supervisors for action on assessment-rolls. Such *547meetings were not attempted to be validated, and assessment-rolls received and approved at such a, meeting were not in the contemplation of the Legislature, and not embraced by the curative act of July 31, 1875. It follows that the assessment-roll of lands in Copiah county in 1875, returned to the clerk of the board on the twenty-fourth day of June, and acted on by the Board of Supervisors at an unauthorized meeting commenced on 12th of July of that year was not embraced by the act of July 31, 1875, above cited, and is to be judged by the facts of its return and approval as stated, without regard to said curative act, and as it was essential to the validity of the assessment that the roll should have been returned, and been dealt with as directed by law as to all that pertained to the right to have the roll on file in the clerk’s office for inspection and filing objections to any assessment, it must follow that this assessment was not valid, and that all sales of land under it were invalid.
Affirmed.
Judge Cooper took no part in this decision.